Citation Nr: 0103322	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating, for 
compensation purposes, based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for an 
increased rating for valvular heart disease and also denied 
entitlement to TDIU.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist and the duty to notify.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

The appellant's valvular heart disease is currently rated as 
30 percent disabling under Diagnostic Code 7000.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2000).  The next higher, 60 
percent, rating under this Diagnostic Code requires that the 
valvular heart disease is productive of more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs (metabolic equivalents) but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  When there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  Id.

The Board has reviewed all the evidence of record.  While the 
August 1999 VA heart examination report clearly indicated 
that the claims folder had been thoroughly reviewed and noted 
no definite history of any congestive heart failure, the 
report did not reveal in METs (or in an estimation of the 
activity level expressed in METS) what workload would result 
in dyspnea, fatigue, angina, dizziness, or syncope.  The 
report also did not reveal a left ventricular ejection 
fraction.  

Further, the examiner noted in the report that an 
echocardiogram consult had been written but had not been 
scheduled.  The echocardiogram request is of record, and 
apparently was never performed.  In addition, the Board notes 
that the examiner stated that the appellant should be 
referred to a cardiologist if other information about his 
cardiac status was needed.  Considering the absence of 
necessary clinical findings to evaluate the current severity 
of the appellant's valvular heart disease, further 
examination by a cardiologist, to include an echocardiogram, 
is warranted.  Further, the examiner should express an 
opinion, with complete rationale, as to the effect of the 
service-connected heart disability on the appellant's 
employability.

The Board notes that the appellant's attorney requested a 
social and industrial survey in connection with his claim for 
benefits.  The RO should address this request.  Further, the 
attorney requested that the RO obtain all VA medical records 
from VA medical facilities.  The Board advises the appellant 
and his attorney that the duty to assist as regards obtaining 
records applies to "relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Thus, the appellant is requested to 
identify the pertinent VA records, preferably by specifying 
dates of treatment and locations of the treating VA 
facilities, to which he refers.  In this regard, the Board 
notes that the August 1999 VA examination report noted that 
the appellant had been treated by his family physician, Dr. 
Atkinson, in June 1998.  If this treatment concerned his 
valvular heart disease, the appellant should provide VA with 
these records or should provide VA with Dr. Atkinson's 
address and an appropriate authorization in order for VA to 
assist him in obtaining these records.

The appellant is advised that the duty to assist is "not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  He should assist the RO, to the extent 
possible, in the development of his claim.  He is hereby 
notified of 38 C.F.R. § 3.655, which requires the dismissal 
of a claim for an increased rating where the appellant fails 
to report for a scheduled examination deemed to be necessary 
by VA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his valvular heart disease that has 
not already been made part of the record, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  In 
particular, the RO should:

a.  Associate with the claims folder 
copies of all pertinent VA treatment 
records not currently associated 
with the claims folder that the 
appellant adequately identifies; and 

b.  Associate with the claims folder 
copies of all pertinent treatment 
records of Dr. Atkinson once the 
appellant has adequately identified 
such records and provided the 
necessary authorization.

All attempts to obtain records which are 
ultimately not obtained should be 
documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  Following the receipt of the 
aforementioned evidence, if any, the 
appellant should be accorded a 
comprehensive VA cardiovascular 
examination by a cardiologist to 
determine the current severity of his 
valvular heart disease.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The complete claims 
folder, including a copy of this remand 
order, must be reviewed by the examiner.  
In particular:

a.  An echocardiogram must be 
scheduled and the results must be 
associated with the claims folder; 
and

b.  The examination report must 
reveal a left ventricular ejection 
fraction or must explain why it is 
unobtainable; and

c.  The cardiologist must reveal, in 
METs (or in an estimation of the 
activity level expressed in METS) 
what workload would result in 
dyspnea, fatigue, angina, dizziness, 
or syncope; and

d.  The cardiologist should comment 
as to the effect of the service-
connected heart disability on the 
appellant's employability.

Detailed reasons and bases for all 
opinions reached should be provided.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

3.  The RO should address the appellant's 
attorney's requested for a social and 
industrial survey in connection with the 
claim for benefits. 

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to an increased rating for valvular heart 
disease and entitlement to TDIU.  Then, the 
RO should issue a Supplemental Statement of 
the Case (SSOC) to the appellant on the 
issues on appeal which sets forth the 
evidence received by the RO since the 
Statement of the Case was issued.  The 
appellant and his attorney should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




